In a proceeding under article 78 of the Civil Practice Act to review the determination of the Civil Service Commission of the State of New York that petitioner, a disabled veteran of World War II, was unable to meet the physical requirements for the position to which he sought appointment, a final order has been entered denying his application and dismissing the proceeding. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [198 Mise. 140.] [See post, p. 973.]